— In a juvenile delinquency proceeding pursuant to Family Court Act Article 3, *546the appeal is from an order of disposition of the Family Court, Kings County (Turbow, J.), dated April 21, 2004, which, upon a fact-finding order of the same court dated February 5, 2004, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted grand larceny in the fourth degree, adjudicated him a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of six months.
Ordered that the appeal from so much of the order of disposition as placed the appellant in the custody of the New York State Office of Children and Family Services for a period of six months is dismissed as academic, without costs or disbursements, as the period of placement has expired (see Matter of Shanita V., 7 AD3d 804 [2004]); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
“[Resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses” (Matter of Kevin M., 6 AD3d 616 [2004]; cf. People v Larkin, 260 AD2d 403 [1999]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of James G., 309 AD2d 935, 936 [2003]; Matter of Dennis G., 294 AD2d 501 [2002]). Upon the exercise of our factual review power, we are satisfied that the Family Court’s findings of fact were not against the weight of the evidence (see Matter of Kevin M., supra; cf. CPL 470.15 [5]). Ritter, J.P., Goldstein, Luciano and Lifson, JJ., concur.